SOMMERVILLE, J.
For the reasons given in No. 19,457, Olivier, Voorhies Lowrey v. J. A. Majors et al., 63 South. 323, 133 La. 764, this day decided:
It is ordered, adjudged, and decreed that the judgment appealed from be amended in part, as follows:
That the sale of 158 shares of the capital stock of the Hibernia Bank and Trust Company of New Orleans (then and now in the possession of the German-American National Bank of New Orleans, and described in plaintiff’s petition) by Thomas. J. Majors, one of the defendants herein, to J. A. Majors, one of the defendants herein, on the 12th day of November, 1909, is fraudulent, and that it be set aside and avoided in so far as plaintiffs are concerned, as in fraud of them as creditors of T. J. Majors, and that said property, or the proceeds thereof, in the hands of the German-American National Bank, over and above the amount due to said bank on the note of J. A. Majors, for the payment of which said certificate of stock was given as security, is the property of T. J. Majors, and subject to the claims of his said complaining creditors. And, as thus amended, said judgment be affirmed; costs of appeal to be paid by appellants.